20-1321
Thomas Reynolds v. Warden of FCI Raybrook

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


       At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
22nd day of June, two thousand twenty one.

Present:        ROSEMARY S. POOLER,
                WILLIAM J. NARDINI,
                            Circuit Judges.
                LEWIS A. KAPLAN,
                            District Judge. 1

_____________________________________________________

THOMAS REYNOLDS,

                                Petitioner-Appellant,

                        v.                                                  20-1321-pr

WARDEN OF FCI RAYBROOK,

                                Respondent-Appellee.

_____________________________________________________

Appearing for Appellant:        Bernard V. Kleinman, Somers, N.Y.

Appearing for Appellee:         Karen Folster Lesperance, Assistant United States Attorney, for
                                Antoinette T. Bacon, Acting United States Attorney for the
                                Northern District of New York, Albany, N.Y.

1
 Judge Lewis A. Kaplan, District Judge, United States District Court for the Southern District of
New York, sitting by designation.
     Appeal from the United States District Court for the Northern District of New York
(McAvoy, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

         Thomas Reynolds appeals from the February 26, 2020 judgment of the United States
District Court for the Northern District of New York (McAvoy, J.) denying and dismissing
Reynolds’s amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Reynolds
primarily argues on appeal that his petition should have been interpreted as a petition brought
under 28 U.S.C. § 2255, and that we should remand the case to the Eastern District of New York,
the district in which Reynolds was initially sentenced, for further consideration. We assume the
parties’ familiarity with the underlying facts, procedural history, and specification of issues for
review.

        Reynolds initially filed a letter regarding his sentence with his sentencing court in the
Eastern District. The court treated the letter as a petition for recalculation of his sentence and
transferred the case to the Northern District, where Reynolds was serving his sentenceterm of
imprisonment. Reynolds proceeded to litigate it as a Section 2241 petition. He repeatedly sought
to keep the case in the Northern District and informed the court that he sought an order directing
the Bureau of Prisons (“BOP”) to credit him for time in prior custody under 18 U.S.C. § 3585(b).
“[W]here a party assumes a certain position in a legal proceeding, and succeeds in maintaining
that position, he may not thereafter, simply because his interests have changed, assume a
contrary position, especially if it be to the prejudice of the party who has acquiesced in the
position formerly taken by him.” Davis v. Wakelee, 156 U.S. 680, 689 (1895). This rule
“prevents a party from prevailing in one phase of a case on an argument and then relying on a
contradictory argument to prevail in another phase.” Pegram v. Herdrich, 530 U.S. 211, 227 n.8
(2000). Having successfully argued for the Northern District to retain jurisdiction and litigate his
action as a Section 2241 petition, arguing against the government’s position that the case ought
to be dismissed without prejudice to its refiling in an appropriate court, Reynolds cannot now
argue that the amended petition ought to have been construed as a Section 2255 petition.

        While Reynolds now argues that the amended petition was properly a Section 2255
petition, both here and before the district court he argued that BOP had an obligation to
recalculate his sentence to account for his time in state custody prior to the date of sentencing.
The statute governing the calculation of a sentence provides no support for his position. “A
defendant shall be given credit toward the service of a term of imprisonment for any time he has
spent in official detention prior to the date the sentence commences . . . that has not been credited
against another sentence.” 18 U.S.C. § 3585(b). As the district court correctly held, Reynolds’s
time in custody prior to sentencing was credited to his state sentence.

        Reynolds’s challenge to the district court’s determination of his Sentencing Guidelines
range was outside the scope of his Section 2241 petition, and it is beyond the scope of his appeal
as well. As the government and the district court both previously noted, Reynolds may still file a
Section 2255 petition in the Eastern District. We imply no view as to the timeliness or merits of
any such petition.


                                                  2
        We have considered the remainder of Reynolds’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.



                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3